DATE 5/21/2018
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      5/21/2018 10:16:33 AM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk
From:       Deputy Clerk: SHEMEKA LEE
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2016-19307

VOLUME                       PAGE                       OR          IMAGE # 79534926

DUE 6/18/2018                                         ATTORNEY 9590800

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                             4/17/2018

MOTION FOR NEW TRIAL DATE FILED NONE

FINDINGS OF FACT & CONCLUSIONS OF LAW FILED NONE

REQUEST TRANSCRIPT DATE FILED                                        NONE

NOTICE OF APPEAL DATE FILED                                         5/16/2018

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO
CODES FOR NOTICE OF APPEAL: BG, C, OA

COURT REPORTER: Suzanne Saulsberry

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk

                                                                     By: /s/   Shemeka Lee
                                                                               SHEMEKA LEE, Deputy
BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D         ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/ NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
INT6510 - Harris County (JWEB) Justice Applications                                                                               Page 1 of 1



    (7) CONNECTION(S) FOUND.




 CASE NUM:        201619307          PJN:               TRANS NUM:                 CURRENT COURT:   127        PUB:   Please Select

 CASE TYPE:       OTHER CIVIL                                    CASE STATUS:   DISPOSED (FINAL)

 STYLE:           CITY OF HOUSTON (THE)                          VS             HOUSTON PROFESSIONAL FIRE FIGHTERS' ASSOCIATION LOCAL 341


                                                  **** INACTIVE PARTIES ****

          PJN     PER/CONN      COC         BAR    PERSON NAME                                      PTY STAT      ASSOC ATTY


                00002
                  NO - 0002    XPL                HOUSTON PROFESSIONAL FIRE FIGHTERS' ASSOCIATION LOCAL 341

                00001 - 0002   XDF     24086286   CITY OF HOUSTON (THE)                                   JACKSON, DENNIS JEROME

                00001 - 0002   PXD     24045772   DELUCA, NATALIE G

                00003 - 0001   AGT                HOUSTON PROFESSIONAL FIRE FIGHTERS' ASSOCIATION LOCAL 341 (A TEXAS

                00002 - 0001   DEF     24034592   HOUSTON PROFESSIONAL FIRE FIGHTERS' ASSOCIATION LOCAL
                                                                                                  MUMEY,341
                                                                                                         RICHARD CHARLES

                00001 - 0001   PAP     00795048   AIYER, NIRJA SHARMA

                00001 - 0001   PLT     24086286   CITY OF HOUSTON (THE)                                   JACKSON, DENNIS JEROME




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                 5/21/2018